 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
11    YOLIE PEREZ,                                           Case No.: 2:18-cv-02010-APG-NJK
12           Plaintiff(s),                                                   Order
13    v.                                                                 [Docket No. 6]
14    COMMISSIONER OF SOCIAL SECURITY,
15           Defendant(s).
16          On October 22, 2018, the Court screened Plaintiff’s complaint and found that she failed to
17 state a claim. Docket No. 3.1 In particular, the Court found that:
18                  Most significantly, the complaint indicates that Plaintiff disagrees
                    with a decision to deny benefits, but it is not clear which decision is
19                  being challenged (i.e., an initial denial, a denial upon
                    reconsideration, a denial by an ALJ, or a denial by the Appeals
20                  Council). As such, it is not clear that Plaintiff exhausted her
                    administrative remedies within the Social Security Administration.
21                  Similarly, it is not clear when a final decision was made (if one has
                    been made), so the Court cannot determine whether this action was
22                  commenced in a timely manner.
23
     Id. at 2. The Court therefore dismissed the complaint without prejudice, and ordered that any
24
     amended complaint must cure these deficiencies. See id. at 2-3.
25
26
27
         1
            As Plaintiff is proceeding pro se, the Court construes her filings liberally. Erickson v.
28 Pardus, 551 U.S. 89, 94 (2007).

                                                      1
 1         Plaintiff has now filed an amended complaint that continues to suffer from the same
 2 deficiencies. Docket No. 6. As such, the amended complaint will be dismissed. Given Plaintiff’s
 3 pro se status, the Court will afford one additional opportunity to cure the defects identified herein.
 4 The Court reiterates that a complaint in this context must allege that the claimant exhausted her
 5 administrative remedies and timely sought relief in this Court. Such a complaint should state
 6 whether the claimant’s claims were denied by the Appeals Council and, if so, the date on
 7 which that denial was made. If Plaintiff has not yet completed the administrative process (i.e.,
 8 an initial decision, a decision upon reconsideration, a decision by an ALJ, and then a decision by the
 9 Appeals Council), she must do that before seeking relief from this Court.
10         Accordingly, the Court hereby ORDERS as follows:
11         1. The amended complaint is hereby DISMISSED without prejudice. If Plaintiff believes
12             she can cure the deficiencies noted herein, a second amended complaint shall be filed
13             by November 21, 2018. If Plaintiff chooses to further amend the complaint, Plaintiff
14             is informed that the Court cannot refer to a prior pleading in order to make a second
15             amended complaint complete. This is because, as a general rule, amended complaints
16             supersede the original complaint and previously-filed amended complaints. Local Rule
17             15-1(a) requires that an amended complaint be complete in itself without reference to
18             any prior pleading. Once a plaintiff files an amended complaint, the original complaint
19             and any previously-filed amended complaints no longer serve any function in the case.
20             Therefore, in an amended complaint, each claim and the involvement of each
21             Defendant must be sufficiently alleged.
22         2. Failure to file a second amended complaint as required herein will result in a
23             recommendation that this case be dismissed without prejudice.
24         IT IS SO ORDERED.
25         Dated: October 30, 2018
26                                                                ______________________________
                                                                  Nancy J. Koppe
27                                                                United States Magistrate Judge
28

                                                     2
